Citation Nr: 0711041	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  98-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 1994 
for the grant of service connection and for the assignment of 
a 70 percent disability rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to June 20, 1994 
for the grant of a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1966.

In February 1998, the Board of Veterans' Appeals (Board) 
granted service connection for posttraumatic stress disorder 
(PTSD).  This appeal arises from a June 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which implemented the February 1998 
Board decision.  At that time the RO assigned a 70 percent 
rating for PTSD effective from May 17, 1995.  This appeal 
also arises from a July 1998 RO decision that granted a total 
disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU) 
and assigned an effective date of May 17, 1995.  The veteran 
appealed for earlier effective dates for these benefits.

In a June 1999 decision, the Board denied an effective date 
prior to May 17, 1995 for grant of service connection and 
compensation for PTSD.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a March 2000 Joint Motion for Remand in April 
2000, the Court vacated and remanded the June 1999 Board 
decision.

In October 2000, the Board again denied the claim for an 
effective date earlier than May 17, 1995, for grant of 
service connection and compensation for PTSD.  In that 
decision the Board also denied an effective date prior to May 
17, 1995 for the grant of TDIU.  Pursuant to an April 2002 
Joint Motion for Remand in an April 2002 Order, the Court 
vacated the October 2000 Board decision and remanded the case 
to the Board for re-adjudication.

In August 2002, the Board allowed an earlier effective date 
of June 20, 1994, for grant of service connection for PTSD, 
for the assignment of a 70 percent rating for PTSD, and for 
TDIU.  In a July 2003 Joint Motion for Remand, the parties 
moved to vacate and remand the part of the August 2002 Board 
decision that denied an effective date earlier than June 20, 
1994, for service connection for PTSD and for TDIU.  The 
basis of the Joint Motion for Remand was that the Board had 
not satisfied VA's duty to provide certain notices to the 
veteran, which is required under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pursuant to the Joint Motion 
for Remand in a July 2003 Order, the Court vacated the 
October 2000 Board decision and remanded the case to the 
Board for re-adjudication.  In January 2004, the Board 
remanded the case to the RO with instructions to send the 
veteran specific written notice of the provisions of the 
VCAA.  

In October 2004 the Board denied the veteran's claims for 
effective dates earlier than June 20, 1994 for the claims on 
appeal.  In an April 2006 Joint Motion for Remand, the 
parties moved to vacate and remand the October 2004 Board 
decision for articulation of an adequate statement of reason 
and bases to support its findings and conclusions.  In an 
April 2006 Order, the Court vacated the October 2004 Board 
decision and remanded the issues to the Board for action 
consistent with the April 2006 Joint Motion for Remand.


FINDINGS OF FACT

1.  In a May 6, 1994 decision, the Board denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In October 1995, the Court affirmed 
that Board decision.

2.  In June 1998, the veteran filed a claim for a TDIU 
rating, which was granted by the RO in July 1998 and given an 
effective date of May 17, 1995 based on the grant of service 
connection for PTSD.

3.  In August 2002, the Board granted an effective date of 
June 20, 1994 for the grant of service connection for PTSD 
and the grant of TDIU

4.  There is no communication from the veteran or his 
representative prior to June 20, 1994 that constitutes a 
claim for service connection for PTSD or TDIU.




CONCLUSIONS OF LAW

1.  Following the May 1994 final Board decision, the first 
formal or informal application to reopen the claim for 
service connection for PSTD was received on June 20, 1994; 
this claim eventually resulted in the grant of service 
connection for PSTD, and June 20, 1994 is the correct 
effective date for service connection for PTSD.  38 U.S.C.A. 
§§  5101, 5108, 5110, 7104(b) (West 2002); 38 C.F.R. § 3.1, 
3.151, 3.155, 3.400, 20.1100 (2006).

2.  The criteria for a TDIU rating were not met prior to June 
20, 1994.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate earlier effective date claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, and VA treatment records.  As the 
veteran has been afforded a VA examination in relation to his 
claims, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claims at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

Analysis

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  

In short, the effective date for service connection based on 
a reopened claim cannot be the date of receipt of an original 
claim which was previously denied.  Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993); see also Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  Recently, in Rudd v. Nicholson, No. 02-300 
(U.S. Vet. App. August 18, 2006), the Court held that when a 
rating decision is final, only a request for a revision 
premised on clear and unmistakable error (CUE) could result 
in the assignment of an earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.  

The veteran has had numerous claims for benefits before the 
VA over the years.  A permanent and total disability rating 
for pension purposes, due to anxiety disorder with schizoid 
features, hypertensive vascular disease, and chronic duodenal 
ulcer, was granted by a July 1976 rating decision.

In August 1988, he first claimed service connection for a 
psychiatric disorder.  Such claim was denied by the RO in 
June 1989, and the veteran appealed to the Board.

A VA psychiatric examination in July 1992 resulted in 
diagnoses of PTSD and schizotypal personality traits.  It was 
felt that the veteran was severely impaired occupationally 
and socially from his PTSD which was compounded by his 
schizotypal features.

In a May 6, 1994 decision, the Board denied service 
connection for multiple disabilities, including PTSD.  The 
file contains numerous documents related to the veteran's 
subsequent appeal to the Court of the Board's May 1994 
decision and his request to have the Board reconsider its May 
1994 decision.

By a letter to the RO dated May 20, 1994, the veteran's 
Congressman forwarded correspondence he had received from the 
veteran (including a May 18, 1994 letter by the veteran to 
the Congressman).  The veteran requested the Congressman's 
assistance in getting copies of medical records from the VA 
to file his appeal on his service connection claims.  A May 
25, 1994 letter from the RO to the veteran indicates that 
copies of his requested service medical records were 
enclosed.

In a letter to the RO dated May 26, 1994, the veteran again 
requested copies of medical and other records pertaining to 
his claims.

By a letter dated May 27, 1994, the RO notified the veteran's 
Congressman's office that copies of information requested by 
the veteran (this includes copies of his service medical 
records) had been sent to the veteran in August 1988, June 
1990, July 1990, August 1990, and November 1990.  In addition 
it was noted that the veteran had reviewed his claims file 
and had been given the opportunity to make copies of records 
in June 1991, that copies of his complete claims file were 
mailed to him in November 1993, and that copies of his 
complete service medical records had again been mailed to him 
in May 1994.

By a statement dated June 2, 1994, the veteran again 
requested that the RO provide him with copies of medical 
records per his May 26, 1994 letter, and he said that he 
needed the records to take with him to Washington, D.C.

On June 3, 1994, the veteran filed a Notice of Appeal to the 
Court with respect to the May 1994 Board decision.

In a June 8, 1994 letter to the veteran, the RO referenced 
his May 26, 1994 and June 2, 1994 requests for documents, 
pointed out that his file currently had about 978 separate 
documents, noted that he had previously been given copies of 
the documents, and told him that copies would again be sent 
to him on submission of the appropriate copying fee.

In a letter to the VA Secretary dated June 16, 1994, and 
received by the VA on June 20, 1994, the veteran requested 
help in locating purportedly missing service records which he 
said he needed to prove service connection for disabilities 
including PTSD.  He indicated that he needed these documents 
to present to the Board for a reconsideration of a claim 
which had been denied in May 1994.

Records indicate that, apparently in December 1994, the 
veteran filed a motion with the Board asking for 
reconsideration of the Board's May 1994 decision.  In March 
1995, the motion for reconsideration was denied by the Board.

On May 17, 1995, the RO received a memorandum from the 
veteran's then representative, stating that it was "a request 
to open [the veteran's] claim to establish service connection 
for Post Traumatic Stress Disorder (PTSD)."  Attached to the 
memorandum were letters from the veteran to the Court and VA 
Secretary that had been submitted in connection with his 
request for review of the Board decision of May 1994.  One of 
the attached items was the veteran's June 16, 1994 letter to 
the Secretary.

An October 1995 Court decision affirmed the May 1994 Board 
decision which denied, in pertinent part, service connection 
for PTSD.

In a letter dated November 6, 1995, and received by the RO on 
November 7, 1995, the veteran asked that his claim for 
service connection for PTSD be reopened.

In May 1996, the RO denied the application to reopen the 
claim for service connection for PTSD, and the veteran 
appealed to the Board.  (The RO also granted service 
connection and a noncompensable rating, effective from April 
1990, for hemorrhoids, which is the veteran's only other 
service-connected condition.)

In a February 1998 decision, the Board found that the veteran 
had presented new and material evidence to reopen his claim 
for service connection for PTSD.  (The new evidence 
identified by the Board was an October 1996 statement from a 
soldier who had served with the veteran; such statement was 
received in November 1996.)  After reopening the claim, the 
Board granted service connection for PTSD.

In May 1998, a VA examination was conducted, which concluded 
that despite indications that the veteran was enhancing and 
embellishing his symptoms, he did have PTSD, as well as a 
history of antisocial personality disorder, and that he 
seemed to demonstrate severe impairment in occupational and 
social realms.  His Global Assessment of Functioning (GAF) 
was 45 (a GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social or occupational functioning such 
as unable to keep a job).

In a June 1998 decision, the RO promulgated the grant of 
service connection for PTSD.  The RO assigned May 17, 1995 as 
the effective date for service connection for PTSD, and 
effective from that date assigned a 70 percent rating for the 
condition.  (The RO also granted a 10 percent rating for 
hemorrhoids effective from April 1990.)

In June 1998, the veteran filed a claim for a TDIU rating.  
In a July 1998 decision, the RO granted a TDIU rating (and 
also found such rating to be permanent in nature), effective 
from May 17, 1995, and such was predicated on the service- 
connected PTSD.

The veteran appealed the effective date assigned for the 
grant of service connection and compensation for PTSD, and 
for the TDIU rating.  The subsequent procedural history is 
set forth in the introduction of the present Board decision.  
In short, the parties before the Court agreed that 
correspondence dated June 16, 1994, and received by the VA on 
June 20, 1994, was an informal claim to reopen a claim for 
service connection for PTSD.

In May 2002, the veteran's representative submitted 
additional written argument.  He contended that the Board 
must consider all legal theories of entitlement to an earlier 
effective date for both service connection and compensation 
for PTSD and for a TDIU rating.  He maintained that the Board 
must consider every document in the claims file to determine 
if it is a formal or informal claim for benefits, in order to 
determine the earliest date on which the veteran filed a 
claim for the benefits in question.  He also argued that the 
veteran is entitled to an effective date of August 17, 1988 
for a TDIU rating, because he filed a claim received that 
date which has remained open since that time.

In August 2002, the Board considered the veteran's claims and 
granted an effective date of June 20, 1994 for both the grant 
of PSTD and the grant of TDIU.

The veteran appealed the effective date assigned for the 
grant of service connection and compensation for PTSD, and 
for the TDIU rating.  The subsequent procedural history is 
set forth in the introduction of the present Board decision.  
In short, the parties before the Court agreed that the Board 
must provide an adequate reasons and bases to support its 
findings and conclusions, particularly with respect to why 
none of the correspondence between the May 6, 1994 final 
Board decision and the letter of June 20, 1994 constitutes a 
formal or informal claim for benefits.

As noted above, the correspondence between May 6, 1994 and 
June 20, 1994 consists of:  1) a letter to the RO dated May 
20, 1994 from the veteran's Congressman in which he forwards 
a letter from the veteran dated May 18, 1994 in which the 
veteran requested the Congressman's assistance in getting 
copies of medical records from the VA to file his appeal on 
his service connection claims; 2) a letter from the veteran 
to the RO dated May 26, 1994 in which the veteran again 
requested copies of medical and other records pertaining to 
his claims; 3) a statement dated June 2, 1994 in which the 
veteran again requested that the RO provide him with copies 
of medical records per his May 26, 1994 letter, and he said 
that he needed the records to take with him to Washington, 
D.C; and 4) a June 3, 1994 Notice of Appeal to the Court with 
respect to the May 1994 Board decision.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet.App. 32, 35 (1998).

In the case at hand, none of the correspondence from the 
veteran between May 6, 1994 and June 20, 1994 identified the 
benefits sought by the veteran.  Quite frankly, they consist 
only of repeated requests for copies of records.  The May 18 
letter simply states that the veteran wants the Congressman's 
help in getting copies of medical records from the VA to file 
his appeal on his service connection claims.  Not only does 
the veteran not state that he is actually filing a claim, he 
also does not identify the disabilities for which he is 
planning on filing service connection claims; therefore, as 
this document does not identify the benefits sought by the 
veteran, it cannot be construed as a claim for service 
connection for PSTD.  As noted above, in the May 26, 1994 
letter, the veteran again requested copies of medical and 
other records pertaining to his claims.  Once again, the 
veteran does not indicate that he was filing a claim of 
service connection for PTSD.  This document does not identify 
a claim of service connection for PTSD.  As such, this 
document also does not meet the VA regulatory definition of a 
claim.  Moreover, the Board notes that the June 2, 1994 
letter from the veteran is again simply a request for copies 
of his medical records that he said he needed to take with 
him to Washington, D.C.  Once again, the Board finds that 
this is not an expression of an intent to file a claim of 
service connection for PTSD.  As such, the Board finds that 
this document is also not a formal or informal claim of 
service connection for PTSD.  Finally, the Board notes that 
as the June 3, 1994 Notice of Appeal to the Court with 
respect to the May 1994 Board decision is an appeal filed 
with the Court, this document would also not constitute a 
formal or informal claimed filed at VA for service connection 
for PTSD.

In short, none of the correspondence between the May 6, 1994 
final Board decision and the June 20, 1994 effective date of 
service connection for PTSD and a TDIU rating can be 
construed as a formal or informal claim for service 
connection for PTSD.  As a result, an effective date earlier 
than June 20, 1994 is not warranted for the veteran's award 
of service connection for PTSD.

With respect to the issue of entitlement to an effective date 
earlier than June 20, 1994 for the award of TDIU, the Board 
notes that the effective date of the grant of TDIU is the 
same date on which service connection for PTSD became 
effective.

A TDIU rating is granted specifically for unemployability 
resulting from service-connected disabilities.  See 38 C.F.R. 
§ 4.16.  Prior to the effective date of the grant of service 
connection for PTSD, the only service-connected disability 
was hemorrhoids (rated 10 percent), and it is not shown or 
claimed that hemorrhoids precluded employment.  The TDIU 
rating was based on the grant of service connection and 
compensation of a 70 percent rating for PTSD.  In this case, 
the grant of a TDIU cannot be earlier than the grant of 
service connection for the disability which precludes 
employment, which is in this case, is PTSD.  Accordingly, an 
effective date prior to June 20, 1994 (the effective date of 
the claim of service connection for PTSD and a 70 percent 
rating) cannot be assigned for a TDIU rating.

In sum, an effective date earlier than June 20, 1994, is not 
warranted for the grant of service connection and the award 
of a 70 percent rating for PTSD, and for a TDIU rating.


ORDER

Entitlement to an effective date prior to June 20, 1994 for 
the grant of service connection and for the assignment of a 
70 percent disability rating for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to an effective date prior to June 20, 1994 for 
the grant of a total disability rating for compensation based 
on individual unemployability (TDIU) is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


